F I L E D
                                                                United States Court of Appeals
                                                                        Tenth Circuit
                      UNITED STATES CO URT O F APPEALS
                                                                       August 4, 2006
                                   TENTH CIRCUIT                   Elisabeth A. Shumaker
                                                                       Clerk of Court

 UNITED STATES OF AM ERICA,
          Plaintiff-Appellee,                            No. 06-3043
 v.                                           (D.C. No. 04-CR-40094-01-SAC)
 JOHNNY LEE ANDERSON, JR.,                                (D . Kan.)
          Defendant-Appellant.



                                OR D ER AND JUDGM ENT *


Before KELLY, M cK AY, and LUCERO, Circuit Judges.




      After examining the briefs and the appellate record, this panel has

determined unanimously that oral argument would not materially assist in the

resolution of this appeal. See Fed. R. App. P. 34(a)(2). The case is therefore

ordered submitted without oral argument.

      Appellant pleaded guilty to one count of distributing cocaine base, in

violation of 21 U.S.C. § 841(a)(1), on February 9, 2005. He was sentenced on

January 24, 2006, to 113 months’ imprisonment. Appellant filed a timely appeal

contesting the district court’s sentencing him as a career offender. Specifically,


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
Appellant argues that the Sixth Amendment requires that prior convictions be

proven beyond a reasonable doubt before they can trigger the career offender

provision and enhance the length of sentence.

      W e review sentences imposed after United States v. Booker, 543 U.S. 220

(2005), for reasonableness. W e have held that prior convictions need not be

charged in an indictment and proven to a jury beyond a reasonable doubt, nor

admitted by an accused, to be used to enhance a statutory sentence. United States

v. M oore, 401 F.3d 1220, 1224 (10th Cir. 2005). In addition, we have held that a

district court’s career offender findings do not implicate the Sixth Amendment.

United States v. Small, 423 F.3d 1164, 1188 (10th Cir. 2005). W e therefore find

no support for Appellant’s arguments.

      W e have carefully reviewed the briefs of Appellant and Appellee, the

district court’s findings, and the record on appeal, and for substantially similar

reasons to those laid out by the district court in its M ay 11, 2005, and January 18,

2006, Sentencing Findings, we AFFIRM the district court’s sentence.

                                                Entered for the Court



                                                M onroe G. M cKay
                                                Circuit Judge




                                          -2-